Conlan, J.
The action was brought by the plaintiff to recover the value of certain goods delivered to the defendant under a written contract, which were to be furnished from time to time, with the proviso that such goods, as failed to do what was represented by the plaintiff, might be returned by the defendant.
Under the terms of this agreement the plaintiff- delivered to *824the defendant in December, 1896, certain goods of the alleged value of $200.25, and the defendant claiming a breach of this provision of the contract above referred to, undertook at some time thereafter to return the goods so delivered, and one of the questions which was submitted to the jury was whether such rer turn was made within a reasonable time after the alleged defects were discovered and pointed out, and the jury determined that issue in favor of the plaintiff.
With the submission of this question to the jury, we think, the entire case was disposed of, and as it was the province of the jury to determine this issue, the court on appeal will not interfere to disturb the finding.
Judgment and order appealed from affirmed.
Fitzsimoits, Oh. J., concurs.
Judgment and order affirmed.